Exhibit 10.10
CLARCOR Inc.
Summary of Compensation for Non-Employee Directors and Named Executive Officers


Non-Employee Director Compensation Summary


Annual Retainer


$40,000, payable in cash or stock at the election of each director
Additional $6,500 for serving as chair of the Compensation or Directors
Affairs/Corporate Governance Committees
Additional $10,000 for serving as chair of the Audit Committee
Committee chair compensation is payable in cash


Board and Committee Meeting Fees


$1,500 per meeting for each Board of Directors or Committee meeting attended
$1,000 per meeting for each Committee meeting attended by telephone
All meeting fees are paid in cash


Annual Stock Option Award


Each year, all non-employee directors receive options to acquire shares of the
Company's stock pursuant to the Company's 2009 Incentive Plan, which was
approved by the Company's shareholders on March 23, 2009. The option grant
occurs on the date of each annual meeting of the Company's stockholders, and the
exercise price is equal to the closing market price on such day.


Named Executive Officer Compensation Summary


Current salaries for named executive officers (rounded to nearest $1,000):


Name
Title
Salary
 
 
 
Norman E. Johnson
Executive Chairman
$
765,000


Christopher L. Conway
President and Chief Executive Officer
$
500,000


Sam Ferrise
President -- Baldwin Filters, Inc.
$
379,000


David J. Fallon
Vice President - Finance & Chief Financial Officer
$
300,000


Richard Wolfson
Vice President - General Counsel & Corporate Secretary
$
282,000





The named executive officers of the Company are eligible to receive bonuses as
determined in the discretion of the Compensation Committee. Such bonuses would
be paid in fiscal 2013 and would be based on the achievement by the Company of
certain objective targets related to the Company's net income and economic
value-added returns during fiscal year 2012.


The named executive officers may also receive stock options and restricted stock
pursuant to the Company's stockholder-approved 2009 Incentive Plan as determined
in the discretion of the Compensation Committee.


Additional Information


The foregoing information is summary in nature. Additional information regarding
director and named executive officer compensation will be provided in the
Company's Proxy Statement to be filed in connection with the Company's Annual
Meeting of Stockholders to be held on March 27, 2012.




